UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4376
DANIEL GEORGE CURRENT,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                          (CR-00-205-BR)

                  Submitted: November 26, 2001

                      Decided: December 12, 2001

    Before WILKINS, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Yvonne V. Watford-
McKinney, Assistant United States Attorney, Raleigh, North Caro-
lina, for Appellee.
2                     UNITED STATES v. CURRENT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Daniel G. Current was confined at the Federal Prison Camp at Sey-
mour Johnson Air Force Base in Goldsboro, North Carolina. In
August 2000 he was placed on escape status when he was discovered
missing during a bed check. Current was apprehended two months
later in Virginia.

   Current pled guilty to escape in violation of 18 U.S.C.A. § 751(a)
(West 2000). After receiving his presentence report, Current objected
that he was entitled to a reduction in his offense level under U.S. Sen-
tencing Guidelines Manual § 2P1.1(b)(3) (2000). That section pro-
vides for a four-level reduction for escape from a non-secure
community corrections center or similar facility. The probation offi-
cer rejected the objection on the ground that a federal prison camp is
not a community corrections or similar facility within the meaning of
the guideline. The district court overruled Current’s objection to this
position. Current was sentenced to twenty months imprisonment, con-
secutive to his prior unserved time, to be followed by three years
supervised release.

   On appeal, Current asserts that the prison camp is a non-secure
facility that is integrated into the community of the Air Force Base,
and he is therefore entitled to the reduction. We review such an appli-
cation of the sentencing guidelines for clear error. United States v.
Sarno, 24 F.3d 618, 622 (4th Cir. 1994). Under the two-pronged test
adopted in Sarno, the § 2P1.1(b)(3) reduction applies if: (1) the
escape is from a non-secure facility; and (2) the non-secure facility is
"similar to a community corrections center, community treatment cen-
ter or half-way house." Id. at 623.

   While a federal prison camp may be a non-secure facility, several
circuits have held that a federal prison camp is not sufficiently similar
                      UNITED STATES v. CURRENT                      3
to a community correctional center within the meaning of the sentenc-
ing guideline. See cases cited in Sarno, 24 F.3d at 623 n.4. Current
argues that the prison camp at Seymour Johnson was integrated into
the community of the air force base. The court in United States v.
Tapia, 981 F.2d 1194, 1197-98 (11th Cir. 1993), held that a prison
camp at an air force base is not sufficiently similar to a community
corrections facility. Therefore, we conclude that the district court’s
ruling on this issue was not clearly erroneous.

   We affirm Current’s conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED